Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 24, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  144182 & (32)(33)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 144182
                                                                     COA: 300633
                                                                     Wayne CC: 07-006407-FC
  LEONARD GREGORY WALKER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 16, 2011
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to supplement the application and the motion to hold in abeyance are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 24, 2012                       _________________________________________
         s0716                                                                  Clerk